Citation Nr: 1443957	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the claimant as the Veteran's surviving spouse for purposes of establishing basic eligibility for VA Dependents and Indemnity Compensation (DIC) and death pension benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the armed forces of the United States during World War II.  He died in April 1977.  The appellant was married to the Veteran from July 1946 until their divorce in 1966.  She now seeks to establish eligibility as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), which determined that the appellant is not the late Veteran's surviving spouse for purposes of establishing basic eligibility for VA DIC and death pension benefits.

This appeal has been advanced on the Board's docket on account of the appellant's advanced age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

The Veteran and the appellant were married in July 1946 and remained married until their divorce in 1966, after which they did not remarry prior to the Veteran's death in April 1977.


CONCLUSION OF LAW

The criteria for recognition of the claimant as the Veteran's surviving spouse for VA purposes, to include DIC and death pension benefits, have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in extensive detail, the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000): The Board must review the entire record, but does not have to discuss each piece of evidence.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000): Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. 

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2013).

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b) (2013); see also 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2013). 

The facts in this case are not in dispute.  A copy of a marriage certificate shows that the Veteran and the appellant were married in July 1946.  However, the appellant has affirmed that her marriage to the Veteran ended in divorce in 1966, and they did not remarry each other at the time of the Veteran's death in April 1977.  In fact, the Veteran's death certificate lists his marital status as divorced.  

The Board further notes that the Appellant does not dispute that she and the Veteran were divorced at the time of his death.  In fact, she acknowledged that they were divorced in 1966 on her original application for benefits.  She has also reported and affirmed in her VA benefits application that after this divorce, she remarried another man, C. C., in June 1974 and remained married to C. C. until his death in March 2004.  Rather, the appellant contends that she is entitled to VA benefits as a matter of fairness and equity, as she and the Veteran were married for approximately 20 years and had several children together (with the final child being born in 1966 after the divorce), and she is now very elderly and infirm and in desperate need of income and medical assistance. 

The Board does not dispute the fact that the Appellant and the Veteran were married for approximately 20 years and had several children together.  However, the law explicitly states that in order to be recognized as the surviving spouse of a veteran one must be married to the veteran at the time of the veteran's death.  Id.  Here, the Veteran and the appellant were clearly not married to each other at the time of his death in April 1977.  In fact, the appellant has stated that she had gotten remarried to another man, C. C., in June 1974 and was the legally married spouse of C. C. at the time of the Veteran's death in April 1977, all the way to C. C.'s own death in March 2004.

The Board acknowledges that the law does permit VA to look at the circumstances where a married couple is separated at the time of a veteran's death, specifically when any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).  However, in this case, the undisputed evidence of record reflects the Veteran and the appellant were actually divorced at the time of the Veteran's death.  As such, their status as a joined marital entity was legally terminated and they were no longer a married couple under the law.  The facts of the present case establish that this is not a separation that would permit consideration of these regulatory provisions.

In view of the foregoing, the Board has no choice but to conclude the Appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA purposes, to include DIC and death pension benefits.  As such, her claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

The Board does wish to note that the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  However, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Recognition of the claimant as the Veteran's surviving spouse for VA purposes, to include DIC and death pension benefits, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


